Order, Supreme Court, New York County (Ira Gammerman, J.H.O.), entered February 26, 2007, which stayed this action pending determination of the related case of Renaissance Technologies Corp. v Millennium Partners, L.P. (Index No. 03-603839), unanimously affirmed, without costs.
This is an action to recover damages for alleged mishandling of confidential software. Upon due consideration of the goals of judicial economy, orderly procedure and the prevention of inequitable results (see Asher v Abbott Labs., 307 AD2d 211 [2003]), we conclude that the court did not exercise its discretion improvidently by staying this action pending resolution of the previously commenced related action (cf. Pierre Assoc. v Citizens Cas. Co. of NY., 32 AD2d 495, 496 [1969]). Even though there was not a complete identity of parties, there were overlapping issues and common questions of law and fact (see Minton v Minton, 277 AD2d 103 [2000]; Goodridge v Fernandez, 121 *323AD2d 942, 945 [1986]), and “the determination of the prior action may dispose of or limit issues which are involved in the subsequent action” (Buzzell v Mills, 32 AD2d 897 [1969]). Concur—Sullivan, J.P., Buckley, Gonzalez, Sweeny and Kavanagh, JJ.